HF,    A~~XMRNEY                        GENERAL
                                                                         Affirmed bv International
                                                                         Fidelity Ins. Co. v.
                                                                         Sheriff of Dallas County
                                                         5T5wl1          in 476 S.W. 2d 115 (Tex.
                                                                         Civ.App.,   1972, error  ref.
                                  .T~inr~a~rv     26.     1973           n.r.e.)
                                  - ----   -_,    __,    _,       _



Hon. Carol S. Vance                                     Opinion No. M- 1060
District Attorney
Harris County Courthouse                                Re:       If a limit exists as to the
Houston, Texas 77002                                              total amount of bail bonds that
                                                                  a corporate surety may make,
                                                                  then how may the limit be
Dear Mr. Vance:                                                   determined?

       You have requested      an opinion from this office on the following
question:

                “Is there any limit as to the total amount of bail
                bonds that a corporate surety may make? If so,
                how is such limit to be determined?

      The authority for a corporation to act as surety on a bail bond is
found under the provisions of Article 17.06 of the Code of Criminal
Procedure of Texas which reads as follows:

                “Wherever in this Chapter, any person is re-
                quired or authorized to give or execute any bail
                bond, such bail bond may be given or executed
                by such principal and any corporation authorized
                by law to act as surety, subject to all the pro-
                visions of this Chapter regulating and governing
                the giving of bail bonds by personal surety insofar
                as the same is applicable. ”

      Article     17.07 of the Code of Criminal                  Procedure   reads   as follows:

                “Any corporation authorized by the law of this
                State to act as a surety, shall before executing
                any bail bond as authorized in the preceding
                Article, first file in the office of the county clerk




                                                -5173-
Honorable    Carol S. Vance,      page 2      (M-1060)


               of the county where such bail bond is given, a
               power of attorney designating and authorizing
             . the named agent, agents or attorney of such
               corporation to execute such bail bonds and
               thereafter the execution of such bail bonds by
               such agent, agents or attorney, shall be a
               valid and binding obligation of such corporation.       ”

       Article     17.11,   Section 1, of the Code of Criminal   Procedure,   reads
as follows :

                 “Every court, judge, magistrate or other
                 officer taking a bail bond shall require evidence
                 of the sufficiency of the security offered; but
                 in every case, one surety shall be sufficient,
                 if it be made to appear that such surety is worth
                 at least double the amount of the sum for which
                 he is bound, exclusive of all property exempted
                 by law from execution, and of debts or other
                 encumbrances;     and that he is a resident of this
                 state, and has property therein liable to execu-
                 tion worth the sum for which he is bound, I1

       Article     17.045 of the Code of Criminal    Procedure   reads as follows:

                 “A bail bond certificate with respect to which a
                 fidelity and surety company has become surety
                 as provided in the Automobile Club Services Act,
                 or for any truck and bus association incorporated
                 in this state, when posted by the person whose
                 signature appears thereon, shall be accepted as
                 bail bond in an amount not to exceed $200 to
                 guarantee the appearance of such person in any
                 court in this state when the person is arrested for
                 violation of any motor vehicl,e law of this state or
                 ordinance of any municipality in this state, except
                 for the offense of driving while intoxicated or for
                 any felony, and the alleged violation was committed
                 prior to the date of expiration shown on such bail
                 bond certificate.  ”



                                           -51?4-
Honorable    Carol S. Vance,   page 3     (M-1060)


       In the cases of ExParte Cook, 136 S.W. 67 (Tex. Crim. 1911), and
ExParte Osborne, 77 S.W.2d 537 (Tex. Crim. 1934) the Court held that
bail bonds executed by a surety company which had been authorized to do
business under the statutes must be accepted.

       Article 2.01 of the Texas Insurance Code authorizes the formation
of a casualty insurance company, including fidelity, guaranty, surety and
trust companies.    Article 2.02, subdivision 4 of this Code requires these
companies to incorporate with a capital of not less than $150,000 and
$75,000 surplus.

       Article 5.13 of the Insurance Code places the regulation of fidelity,
surety and guaranty bonds under the Board of Insurance Commissioners,
and, within the board, gives primary supervision and regulation thereof
to the Casualty Insurance Commissioner.

         Article 7.19-1 of the Insurance Code authorizes   execution   of a
surety    undertaking by one surety company.

          Article 8.07 of the Insurance Code requires the officers of a
casualty company to file an annual statement showing names of all
officers, capital stock, the amount of capital stock paid in, assets, lia-
bilities,     income during the year, expenditures during the year, and a
full disclosure is to be made by said company to the State Board of
Insurance.

       Article 8.11 of the Insurance Code, authorizes the Insurance
Commission to revoke the certificate of authority and refer the facts to
the Attorney General, who shall proceed to ask the Court to appoint a
receiver,    for failure of the corporation to comply with the law, and then
expressly states:
               11
                 . . . In no other way can the Board or any other
               person restrain or interfere with the prosecution
               of business of any company doing business under
               the provisions of this chapter, except in actions
               by judgment creditor or in proceedings supple-
               mentary to execution. ”




                                        -5175-   /
Honorable   Carol S. Vance, page 4           (M-1060,)



      Article     8.20 of the Insurance    Code reads as follows:

                “The Board upon due proof by a company
                organized under the provisions of this law,
                of its possessing the qualifications     required,
                shall issue a certificate    setting forth that it
                has qualified and is authorized for the ensuing
                year to do business under the law, which
                certificate or a copy thereof shall be evidence
                of such qualifications    and of such company’s
                authority to transact business authorized by
                this chapter, and of its solvency and credits. ”

      Article     21.36 of the Insurance    Code provides   as follows:

                “Should any insurance company, except those
                designated in Article 3.61 of this code fail or
                neglect to pay off and discharge any execution,
                issued upon a valid final judgment against said
                company, within thirty (30) days after the notice
                of the issuance thereof, then in that event the
                certificate  of authority of said company to transact
                business of insurance shall be revoked, cancelled
                and annulled, and said company shall be prohibited
                from transacting business of insurance in this
                State until said execution be satisfied. ”

        We do not find in the Insurance Code or the Code of Criminal
Procedure any limit as to the total number or amount of bail bonds that
a corporate surety may make. However, we do find in Article 17.09
of the Code of Criminal Procedure that if the Judge finds sureties are
not acceptable on a bail bond,then he can order the accused to be re-
arrested and a new, bond to be made.

        Section 2 of Article 17.11 of the Code of Criminal Procedure
provides that if any person who has signed as surety on a bail bond is in
default thereon, then he shall be disqualified to sign a surety so long as
he is default on said bond. It further provides that the clerk shall notify
in writing the sheriff, chief of police, or other peace officers of such
default.    Also Article 21.36 of the Insurance Code, supra, provides for



                                           -5176-
-.     .




     Honorable   Carol S. Vance,    page 5     (M-1060)


     the revocation of a certificate of authority to transact insurance business
      in the event any insurance company fails or neglects to pay off and dis-
      charge any final judgment against said insurance company.

            In view of our answer to the first part of your question,   no answer
     is necessary to the second portion thereof.

                                      SUMMARY

                      The statutes of the State of Texas do not
                   provide for any limit as to the total number or
                   amount of bail l%x    that a corporate surety
                   mav make.




     Prepared    by John H. Banks
     Assistant   Attorney General

     APPROVED:
     OPINION COMMITTEE

     Kerns Taylor, Chairman
     W. E. Allen, Co-Chairman

     Sam Jones
     Rex White
     Lonny Zwiener
     Bob Lattimore
     SAM MCDANIEL
     Staff Legal’ Assistant
     ALFRED WALKER
     Executive Assistant
     NOLA WHITE
     First Assistant


                                             -5177-